Citation Nr: 1112177	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and June 1983 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In October 2009, the Veteran withdrew his hearing request.  

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wanted to withdraw his appeal of his claims for increased ratings for his left knee disorders.

2.  Type II diabetes mellitus was caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to an increased rating for left knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the Substantive Appeal of the issue of entitlement to an increased rating for left knee degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  Type II diabetes mellitus was incurred in military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran in an October 2009 statement withdrew his appeal for increased ratings for left knee instability and degenerative joint disease.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and the appeal as to these issues is dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  
The Claim

The Veteran and his representative contend that the claimant's diabetes mellitus was caused by the appellant's military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Regulations also provide that diabetes mellitus will be presumed to have been incurred in-service if it manifests its self to a compensable degree within one year of the veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

In this regard, the United States Court of Appeals for Veterans Claims (Court) in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) held that establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board notes that the November 2005 and January 2008 VA examinations the Veteran was diagnosed with type II diabetes mellitus.  As to medical evidence of a nexus between the current disability and military service, the physician at the November 2005 VA examination, after a review of the record on appeal and an examination of the claimant, opined as follows: 

The diabetes was diagnosed the next year after discharge from the service.  So, it is possible that it started in the military, but there is no documentation about this.  The probability that his diabetes is related to the service is 50-50 . . . The probability that his diabetes is related to the service is 50%.

At the subsequent January 2008 examination, the same physician that conducted the November 2005 VA examination, after another review of the record on appeal and an examination of the claimant, opined as follows:

Diabetes mellitus since 1998.  It is at least as likely as not, more than a 50% probability, that his diabetes is related to the service because it was diagnosed one year after the service, and we know it takes statistically several years for diabetes mellitus to be diagnosed.

These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the Board concludes that service connection for Type II diabetes mellitus is warranted because the record contains uncontradicted medical evidence that current Type II diabetes mellitus was caused by the Veteran's military service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303(d); Rabideau, supra.


ORDER

The appeal of the denial of the claim for an increased rating for left knee instability is dismissed.

The appeal of the denial of the claim for an increased rating for left knee degenerative joint disease is dismissed.

Service connection for Type II diabetes mellitus is granted.


REMAND

As to the claim for a TDIU, the Board finds that it is inextricably intertwined with the rating that the RO will assign the Veteran's newly service connected Type II diabetes mellitus when the claims files are return to the RO.  Therefore, adjudication of this issue must be held in abeyance until that time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

In this regard, controlling regulations provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent and the record also shows that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  A TDIU may also be assigned for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010) (Emphasis added); Also see Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

Therefore, since the existing record does not contain a medical opinion as to whether the Veteran's service connected disabilities acting alone cause his unemployability, the Board finds that a remand to obtain a medical opinion as to this question is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

Lastly, given the claims by the Veteran regarding receiving ongoing treatment at the Marion VA Medical Center, while the appeal is in remand status his contemporaneous treatment records from this facility should be obtained and associated with the claims files.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records from the Marion VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims files.  

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements for the Veteran to be afforded a VA general medical examination to determine whether he is unemployable as a result of his service-connected disabilities.  The claims file is to be provided for review in conjunction with the examination and a note should be made in the examination report verifying the review.  The examiner should be informed of all of the Veteran's recognized service-connected disabilities, to include the newly service-connected diabetes mellitus. After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following question:

Is it at least as likely as not that the Veteran's service connected disorders acting alone result in such impairment that he is precluded from securing and following a substantially gainful occupation?

Note 1:  If the examiner is unable to distinguish the adverse symptomatology attributable to the Veteran's service connected and his non service connected disabilities in providing the opinions about his employability, he must state so.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. After assigning the Veteran a rating for his newly service connected Type II diabetes mellitus, the RO/AMC should readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


